DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to applicant’s amendment filed on 1/20/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires the following:

    PNG
    media_image1.png
    268
    669
    media_image1.png
    Greyscale

As previously mentioned in the last office action, the limitation is indefinite. The claim requires movement of the spindle to move the trigger body and then the claim requires that the trigger body moves separately from the spindle movement. So, which one it is? The language makes no sense. Correction is required (see remarks section below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,839,306 to Nunuparov in view of US Pat No 4,726,613 to Foshee.

    PNG
    media_image2.png
    745
    1265
    media_image2.png
    Greyscale

Nunuparov discloses a latch that comprises a housing (14) having 1st and 2nd sides, a bolt assembly that comprises a bolt (1) extending from at least one of the sides; a bolt retention mechanism (8-12), that comprises a trigger body (8), is configured to prevent or allow movement of the bolt; and a bolt movement assembly (3, 4) configured to move the bolt between the extended and retracted positions. 
The bolt movement assembly includes a spindle (3) and 1st and 2nd lever arms (4) in communication with the bolt. Upon movement of the spindle, the trigger body (8) is moved between the engaged and disengaged positions.
Also, the trigger body (8) is separately moveable from the spindle movement. 
The bolt comprises stops structures (end of 7) that are configured to contact with the bolt retention assembly.

The bolt is configured to move along a first axis and the bolt retention assembly about a 2nd axis, transverse to the 1st axis.
The trigger body is in communication with the at least one spring-loaded pin so as to move the spring-loaded pin when the bolt retention assembly moves from the engaged to the disengaged position.

Nunuparov fails to disclose that the bolt is biased.

    PNG
    media_image3.png
    723
    1318
    media_image3.png
    Greyscale

Foshee teaches that it is well known in the art to provide a spring (32) to bias a bolt (14) to an extended position. The spring is positioned between 1st and 2nd biasing blocks, wherein one of the biasing blocks is connected to the bolt via a fastener (64, 82)

.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,839,306 to Nunuparov in view of US Pat No 4,726,613 to Foshee and US Pat No 4,136,540 to Coralli et al (Coralli).
Nunuparov, as modified by Foshee, fails to disclose that the housing has first and second openings so as to allow the bolt to extend in either configuration of the latch.

    PNG
    media_image4.png
    563
    779
    media_image4.png
    Greyscale

Coralli teaches that it is well known in the art to provide a housing with two opposed openings (2) for allowing a bolt (3) to extend in either configuration of the latch.
.

Allowable Subject Matter
Claims 12 and 13 are allowed.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The current amendment overcomes some of the 112 2ndf paragraph rejections made on the last Office Action. 
Also, the current amendment overcomes the previous rejection of the claims in view of Hottes.

With respect to the 112 2nd paragraph rejection to claim 1, the applicant argues that the limitations that movement of the spindle to move the trigger body and then the claim 
As clearly claimed, the invention requires upon movement of the spindle, the trigger body moves. Then later, the claim requires that the trigger body moves separately from the spindle movement. 
The specification and as shown in his own remarks, the invention requires two different scenarios. 

    PNG
    media_image5.png
    749
    1985
    media_image5.png
    Greyscale

As described by the applicant, when the device is operated from the interior, the trigger body movement is separately from the spindle movement; and when is operated from the exterior the spindle moves the trigger body. This is way different from what is actually claimed. As claimed, the two movements are presented at same time since there is no language two differentially exclude them. Therefore, the arguments are not persuasive and the rejection is maintained.   

With respect to the rejection in view of Nunuparov, the applicant argues that Nunuparov fails to disclose that movement of the spindle to move the trigger body and then the claim requires that the trigger body moves separately from the spindle movement.

Nunuparov discloses that the latch is in a closed position, when the spindle 3 is moved clockwise to the position in fig 2.
From this position, if there is no voltage applied, when the spindle 3 is moved, the trigger body 8 is moved between the engaged and disengaged positions, by means of the bolt body 2 acting on the trigger body 8.
If from the position in fig 2, if there is voltage, the trigger body 8 is moved separately from the movement of the spindle 3, since the spring 10 move the trigger body 8 away from the bolt body 2, allowing the bolt to move. 
So, as clearly demonstrated above, Nunuparov discloses the invention as claimed. Therefore, the arguments are not persuasive and the rejection is maintained.
Prosecution has been closed.

However, in view of the applicant’s remarks, the examiner is proposing the following amendment to claim 1 (same to claim 14) in order to overcome the rejections and put the application in allowance condition:
Propose amendment:
-A latch for a gate, comprising:
a housing having a first side and a second side;
a bolt assembly positioned at least partially within the housing, the bolt assembly including a bolt movable between an extended position and a retracted position 
a bolt retention assembly, wherein the bolt retention assembly includes a trigger body having an engaged position and a disengaged position, wherein, when in the engaged position, the bolt retention assembly interfaces with the bolt to prevent movement of the bolt and, when in the disengaged position, the bolt retention assembly disengages from the bolt, the bolt retention assembly being biased toward at least one of the engaged and disengaged positions;
a bolt movement assembly including a spindle and first and second lever arms, the first and second lever arms being selectively in communication with the bolt to move the bolt between the retracted position and the extended position, wherein, when the latch is operated from an exterior of the gate, the spindle is in communication with the bolt retention assembly where, upon movement of the spindle, the spindle moves the trigger body 
wherein, when the latch is operated from an inside of the gate, the trigger body is movable between the engaged position and the disengaged position without moving 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 19, 2022